Citation Nr: 0715947	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, claimed as secondary to a service-connected 
bilateral pes planus disability.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to a service-connected 
bilateral pes planus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1958 to July 
1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 decision rendered by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in part, denied a 
claim of entitlement to service connection for a left hip and 
a low back disability both claimed as secondary to a service-
connected bilateral pes planus disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

Also, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
U.S. Court of Appeals for Veterans Claims held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.

In the present appeal the veteran contends that he developed 
both a left hip and low back disability as a result of his 
service-connected bilateral pes planus disability.  For the 
reasons discussed below, this case must be remanded for 
additional development prior to adjudication by the Board.

The veteran's claim for service connection for a left hip 
disability, secondary to a service-connected bilateral pes 
planus disability, was received in March 2000, prior to the 
enactment of the VCAA.  In correspondence dated in July 2002, 
he was notified of the provisions of the VCAA as they pertain 
to the issue of secondary service connection.  Although this 
notice was provided to the veteran prior to the initial 
unfavorable AOJ decision of October 2003, this notice did not 
inform the veteran about which party was responsible for 
providing certain evidence; nor explicitly ask him to provide 
"any evidence in his possession that pertained to his 
claim."  See 38 C.F.R. § 3.159(b)(1).  Thus, this notice was 
defective.

The RO also developed a claim for service connection for a 
low back disability, secondary to the service connected pes 
planus disability, following a February 2003 VA examination.  
The veteran was not provided with VCAA notice regarding 
service connection for this disability prior to the 
unfavorable AOJ decision dated in October 2003.  The RO 
provided VCAA notice in December 2004, in an attempt to 
comply with VA's expanded duties to notify and assist 
pursuant to the VCAA.  The Board notes, however, that this 
notice was sent after a Statement of the Case (SOC) had 
already been issued, and without subsequent readjudication. 

In order to cure a VCAA notice timing defect, a compliant 
notice must be issued followed by the readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (Mayfield II).  In this case, the December 2004 
compliant notice was not followed by a readjudication.  Thus, 
December 2004 notice does not cure the procedural defects 
which occurred in this case and as such, this case must be 
remanded.  It would otherwise be prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  As this case is being remanded, the RO will now have 
the opportunity to send the veteran corrective notice.

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a non-service connected disease or injury 
was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the non-service 
connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the 
onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-service 
connected disease or injury.  38 C.F.R. § 3.310(b) (effective 
after October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 
2006) (noting the revision was required to implement the 
Court's decision in Allen v. Brown, 7 Vet. App. 439).  

Thus, for the foregoing reasons, this case must be remanded 
for proper VCAA notice and additional development.

Accordingly, the case is REMANDED for the following action:
	
1.  The RO should provide the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who treated the veteran 
for his left hip and low back 
disabilities since August 2005.  After 
he has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain records identified by the 
veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to 
be notified of unsuccessful efforts in 
that regard, in order that they are 
provided the opportunity to obtain and 
submit those records for VA review.

3.  Upon completion of the above 
development, the veteran should be 
scheduled for a VA orthopedic examination 
to determine assess the nature and 
severity of his claimed left hip and low 
back disabilities.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.  

Based on the examination and review of 
the record, the physician should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that 1) a left 
hip disability was caused by service-
connected bilateral pes planus; and if 
not, does the pes planus aggravate a left 
hip disability; and, 2) if the left hip 
disability is aggravated by the pes 
planus, to what extent.

In regards to a low back disability, the 
physician should indicate 1) whether such 
disability was caused by service-
connected bilateral pes planus; and if 
not, does the pes planus aggravate the 
low back disability; and, 2) if the low 
back disability is aggravated by the pes 
planus, to what extent.  Adequate reasons 
and bases for any opinion rendered must 
be provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim. 

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the issues on 
appeal based on a de novo review of all 
pertinent evidence.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



